                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )
                             NOTICE OF LIS PENDENS

       Notice is hereby given that on the 12th day of August, 2019, an amended

counterclaim (the “Amended Counterclaim”)1 was filed herein by Dina Klempf Srochi, as

Trustee of the Laura Jean Klempf Revocable Trust, a Florida Trust, and Dennis L.

Blackburn, as Assistant Trustee of the Jean Klempf Trust against Foodonics International,

Inc., a Florida corporation, Kevin Jacques Klempf, BAM Commercial Holdings, LLC, a

Florida limited liability company, BAM Residential Holdings, LLC, a Florida limited

liability company, and BAM Investment Group, LLC, a Florida limited liability company

(collectively “Counterclaim Defendants”), involving the following real property located in

Duval County, Florida:

               Property commonly known as 107 East Bay Street Unit 101
               identified by the following Duval County Tax Collector as
               being owned by BAM Commercial Holdings, LLC and
               being the following tax parcel number:

                                        073359-0110

               and as more particularly described in Exhibit 1 attached (the
               “107 East Bay Street Unit 101 Property”).


       The pending Amended Counterclaim alleges that certain properties, including the

107 East Bay Street Unit 101 Property, have been the subject of past and future fraudulent

transfers in violation of Chapter 726, Florida Statutes. The relief sought for such fraudulent

transfers includes, among other things, (i) avoidance of the transfers, (ii) injunctions

restraining and enjoining Counterclaim Defendants from                  further   transferring,




1
 This Notice of Lis Pendens relates to the Amended Counterclaim which was filed in this case on
August 12, 2019 (Doc. No. 142).
                                              2
encumbering, liquidating or distributing any asset (including the 107 East Bay Street Unit

101 Property) or incurring any debt that would impair any such asset or (iii) both.

         The pending Amended Counterclaim also seeks, among other things, a declaratory

judgment that BAM Commercial Holdings, LLC, BAM Residential Holdings, LLC and

BAM Investment Group, LLC and all other properties owned by them, Foodonics, Jacques

Klempf and their respective successors and assigns, including the 107 East Bay Street Unit

101 Property, are subject to the claims for relief being sought against each of the

Counterclaim Defendants in the Amended Counterclaim.

         Dated this 16th day of August, 2019.


                                                SMITH HULSEY & BUSEY


                                                By:    /s/ James H. Post
                                                       James H. Post
                                                       Michael E. Demont
                                                       R. Christopher Dix

                                                Florida Bar Number 175460
                                                Florida Bar Number 364088
                                                Florida Bar Number 036988
                                                One Independent Drive, Suite 3300
                                                Jacksonville, Florida 32202
                                                (904) 359-7700
                                                (904) 359-7708 (facsimile)
                                                jpost@smithhulsey.com
                                                mdemont@smithhulsey.com
                                                cdix@smithhulsey.com

                                                Attorneys for Dina Klempf Srochi, as
                                                  Trustee, and Dennis L. Blackburn,
                                                  as Assistant Trustee, of the Laura Jean
                                                  Klempf Revocable Trust


01038032.2



                                             3
                                      Exhibit 1
                    (the “107 East Bay Street Unit 101 Property”)


Condominium Unit 101, THE HOLMES BUILDING, a Condominium, together with an
undivided interest in the common elements and limited common elements, according
to the Declaration of Condominium recorded in Official Records Book 17207 beginning
at page 1, as amended from time to time current public records of Duval County,
Florida (the “Declaration”).
